Exhibit 10.1
EXCLUSIVE DISTRIBUTORSHIP, MANUFACTURING
AND SUPPLY AGREEMENT
 
THIS EXCLUSIVE DISTRIBUTORSHIP, MANUFACTURING AND SUPPLY AGREEMENT (“Agreement”)
is made and entered into as of October 29, 2007 (the “Effective Date”) by and
between ARIZONA EMERGENCY PRODUCTS, INC., an Arizona corporation (“AEP”), RAPID
RESPONSE VEHICLES, L.L.C., an Arizona limited liability company (“RRV”), RHINO
OUTDOOR INTERNATIONAL, INC., a Nevada corporation (“ROI”), and RHINO OFF-ROAD
INDUSTRIES, INC., a Nevada corporation (“RHINO”). All of the above persons are
sometimes referred to herein as the “Parties” (as the context may require) or,
individually (as the context may require), to a “Party.” All of the Parties’
respective addresses for their principal places of business for notice and other
purposes are set forth next to their respective signatures on the signature page
of this Agreement.
 
RECITALS.
 
1. WHEREAS, Michael Chamberlain owns and controls Arizona Emergency Products,
Inc., an Arizona corporation (“AEP”), his Affiliate company;
 
2. WHEREAS, AEP engages in the business of designing, engineering,
manufacturing, fabricating, assembling and/or installing various ‘after market’
accessories and devices on emergency and public safety vehicles used by various
police, fire, sheriffs’, rescue, homeland security and other governmental ‘first
responder’ emergency agencies and departments (the “First Responders”),
including, without limitation, emergency equipment mounts, gun mounts, emergency
lights, Global Positioning System [“GPS”] devices, sirens, etc. (the
“Accessories”);
 
3. WHEREAS, AEP has developed substantial name recognition in the United States
with various “First Responder” governmental departments and agencies generally,
and in the law enforcement community specifically;
 
4. WHEREAS, AEP commands a substantial market share in the United States for the
‘after market’ post-manufacture design, engineering, manufacture, fabrication,
assembly and/or installation of Accessories on such First Responder emergency
vehicles;
 
5. WHEREAS, Michael Chamberlain recognized the market and need for such First
Responders to have ‘rough terrain, rapid response emergency vehicles’
(“RT/RREVs”) to permit and allow such First Responders to have motorized vehicle
access to otherwise unnavigable, remote and desolate geographical areas to
perform their respective governmental services;
 
6. WHEREAS, Michael Chamberlain owns, controls and formed RAPID RESPONSE
VEHICLES, L.L.C., an Arizona limited liability company (“RRV”), another of his
Affiliate companies, as a new business entity for the purpose of designing,
engineering, manufacturing, fabricating, assembling, developing, marketing and
and/or distributing RT/RREVs to First Responders in North America;
 
7. WHEREAS, Rhino Outdoor International, Inc. (“ROI”) is a publicly traded
company (Stock Symbol ‘RHOI’) that owns, operates and controls various outdoor
activity based businesses;
 
1

--------------------------------------------------------------------------------


8. WHEREAS, in June 2006 ROI completed acquisition of (and now owns, operates
and/or controls as an Affiliate) Rhino Off-Road Industries, Inc. (“RHINO”),
which engages in the business of designing, engineering, manufacturing,
fabricating and assembling extreme terrain off-road vehicles for consumers,
hobbyists and off-road enthusiasts and dealers;
 
9. WHEREAS, RHINO is the designer, inventor and manufacturer of the Rhino
Off-Road ‘Rough Terrain Vehicle,’ an off-road vehicle that offers a high level
of safety and rideability in a production performance rough terrain vehicle that
essentially combines the features of an ‘ATV’ and a ‘Monster Truck’ for
consumers, hobbyists and off-road enthusiasts;
 
10. WHEREAS, ROI’s and RHINO’s experienced management and design professionals
are committed to providing affordable, innovative, and safe performance products
and rough terrain vehicle with the highest quality customer service;
 
11. WHEREAS, during 2007 AEP, RHINO and their management and design
professionals (including, among others, Michael Chamberlain, AEP’s President,
and Howard Pearl, RHINO’s President) jointly financed, designed, invented,
tested and developed a prototype RT/RREV (the “Prototype RT/RREV”) for use by
First Responders by contributing their collective expertise in vehicle design,
First Responder Vehicles and/or rough terrain vehicles;
 
12. WHEREAS, RRV and RHINO desire to enter into an exclusive distributorship,
manufacture and supply agreement whereby RRV would promote, market, advertise,
deal and distribute RT/RREVs exclusively to First Responders; and RHINO would
manufacture, fabricate, assemble and sell RT/RREVs on an exclusive basis only to
or for RRV – all upon and subject to all the terms, covenants and conditions set
forth in this Agreement;
 
13. WHEREAS, RRV is entering into this Agreement for the purpose of assuring a
prompt and regular source of the RT/RREVs, which RRV intends to enhance and
improve with post-manufacture and aftermarket Accessories of the type also
provided by AEP to First Responders; and
 
14. WHEREAS, RHINO acknowledges that during the term of this Agreement, RRV will
be relying upon RHINO’s ability to manufacture and deliver the RT/RREVs in the
time and manner provided for herein, so that RRV will have RT/RREVs in the
quantities necessary to fill all orders which RRV may obtain from its customers.
 
NOW, THEREFORE, in consideration of the foregoing Recitals and the terms,
covenants and conditions contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
 
AGREEMENT.
 
1. DEFINITIONS. In addition to the terms defined elsewhere parenthetically in
this Agreement, the following words and expressions shall have the meanings set
forth below:
 
1.1. “Affiliate” or “Affiliates” shall mean any or all natural persons
(including Michael Chamberlain, Howard Pearl and/or Walt Tatum) and/or other
business entities of any kind or nature whatsoever controlled by, under common
control with or controlling any Party to this Agreement.
 
2

--------------------------------------------------------------------------------


1.2. “CARB” means both the California Department of Consumer Affairs Bureau of
Automotive Repair and/or the California Research Bureau (as applicable).
 
1.3. “Confidential Information” means, except as otherwise provided herein, any
and all of a Party’s and/or the Parties’ information, data, designs, concepts,
ideas, processes, methods, techniques, specifications, formulas, compositions,
know-how, trade secrets, and improvements of a confidential or proprietary
nature, identified as such in writing before disclosure by any Party to any
other Party, including any and all trade secrets (e.g., customers and customer
lists) and trade secret rights arising under the common law, United States
federal law and/or the laws of the State of Arizona. As used herein,
“Confidential Information” shall not include information a Party can demonstrate
through its records:
 
1.3 (a) was or became public knowledge through no fault of that Party;
 
1.3 (b) was known to the Party without restriction prior to the date of
disclosure and such knowledge was not obtained from the other Party;
 
1.3 (c) was disclosed to the party without restriction by a third party who had
a lawful right to disclose it; or
 
1.3 (d) was developed by the Party independently and without benefit of or
access to the Confidential Information of the other Party.
 
1.4. “Contract Documents” means, collectively, this Agreement (with attached
Exhibits), Purchase Orders (defined below) placed in accordance with this
Agreement, and the Specifications (defined below).
 
1.5. “EPA” means the Environmental Protection Agency of United States government
and any substantial equivalent of any country, state, county, municipality, city
or other governing authority having jurisdiction over environmental quality or
affairs within the Territory.
 
1.6. “Forecast” means a rolling, non-binding forecast, prepared monthly, of the
quantities of the number of RT/RREVs that RRV expects to purchase during the
next succeeding six (6) months, indicating expected purchases of RT/RREVs
expressed in terms of RT/RREVs per month.
 
1.7. “Governmental Agency” means any First Responders and/or other agencies of
any Sovereign, Federal, State or local government anywhere in the world,
including any of the countries thereof.
 
1.8. “Intellectual Property Rights” means: (i) all patent rights and all right,
title and interest in and to all letters patent and applications for letters
patent, and all other government issued or granted indicia of invention
ownership including any reissue, division, continuation or continuation-in-part
applications; (ii) all copyrights and all other literary property and works of
authorship and author rights, and all right, title and interest in and to all
copyrights, and copyrighted interests; (iii) all trademarks, trade names,
service marks and logos, and all rights, title and interest in and to all
applications, certifications and registrations therefore; (iv) all mask work
rights; (v) all licenses or license rights; and (vi) all rights, title and
interest in and to all trade secrets and trade secret rights arising under the
common law, United States federal law and/or the laws of the State of Nevada.
 
3

--------------------------------------------------------------------------------


1.9. “Related Persons” or “Related Person” means any Affiliate, officer,
director, shareholder, manager, member, partner, employee of any Party and/or
such person’s spouse, heirs, successors and assigns.
 
1.10. “RT/RREV” or “RT/RREVs” means the ‘rough terrain, rapid response emergency
vehicle(s)’ described in the Exhibit A “Specifications”
 
1.11. “Specifications” means the specifications set forth in Exhibit A hereto,
which the Parties jointly developed together.
 
1.12. “Purchase Order” means the form of purchase order set forth in Exhibit B
hereto, which is to be placed from time to time by RRV with RHINO pursuant to
this Agreement.
 
1.13. “Term” means the period of time beginning on the Effective Date first
written above and ending upon December 31, 2008; provided, however, that the
Term shall be extended automatically for additional, successive, consecutive
Terms of one (1) year beginning on January 1st and ending on December 31st of
each additional, successive, consecutive year thereafter unless RHINO or RRV
delivers written notice to the other at least sixty (60) but no more than one
hundred and twenty (120) days prior to the end of the then existing Term of such
Party’s desire to terminate the Agreement as of the end of the then-existing
Term.
 
1.14. “Territory” means the United States of America and Canada, each and every
one of the states of the United States of America and each and every one of the
provinces of Canada, and each and every county, city, town, municipality or
other component governmental entity (however designated, whether incorporated or
unincorporated) within any of the above.
 
2. EXCLUSIVE DISTRIBUTORSHIP.
 
2.1. Exclusive Distributorship. RHINO hereby appoints RRV, on an exclusive
basis, as its sole and exclusive distributor for the sale, lease and/or other
transfer for consideration of any RT/RREV(s) to any Governmental Agency within
the Territory during the Term of this Agreement (as the same may be extended
from time to time). RHINO surrenders any right to sell RT/RREVs to any
Governmental Agency within the Territory during the Term of this Agreement (as
the same may be extended from time to time).
 
2.2. Non-Exclusive Distributorship. In addition to the Exclusive Distributorship
Territory granted in the immediately preceding subsection, RRV shall have a
non-exclusive right, together with others, to sell, lease, deal, distribute or
otherwise transfer for consideration any RT/RREV(s) to any Governmental Agency
outside of the Territory during the Term of this Agreement (as the same may be
extended from time to time).
 
2.3. Expansion of Territory if Sales in Another Country. If RRV is the first
person or entity to effect a sale, lease and/or other transfer for consideration
of any RT/RREV(s) to any Governmental Agency outside of the Territory then the
Territory that is the subject of the ‘Exclusive Distributorship’ granted in §2.1
shall automatically be deemed supplemented, amended, expanded and augmented to
then include the geographical boundaries of the national, sovereign government
wherein RRV first effected such a sale, lease and/or other transfer for
consideration of any RT/RREV(s) to any such Governmental Agency (the “Expanded
Territory”). The Expanded Territory shall remain part of the Territory that is
the subject of the exclusive distributorship granted in §2.1; provided, however,
that any renewal
 
4

--------------------------------------------------------------------------------


of the Term of this Agreement with respect to such Expanded Territory shall be
subject to the following terms and conditions:
 
2.3 (a) This right to acquire an Expanded Territory cannot be exercised: (i)
during the period commencing with the giving of any notice of default or request
for adequate assurance of future performance to RRV and continuing until said
default is cured or such adequate assurance of future performance is given by
RRV, (ii) during the period of time following either RHINO’s or RRV’s
termination of this Agreement, (iii) during the time RRV is in breach of this
Agreement; (iv) in the event that RRV has been given 3 or more notices of
default, whether or not the defaults are cured, during the 12 month period
immediately preceding the exercise of the right of first refusal; or (v)
following any Party’s giving of written notice to terminate this Agreement at
the expiration of the then existing Term for the same; and
 
2.3 (b) For the right to continue such Expanded Territory RRV shall maintain
sales or other distributions within such Expanded Territory not less then double
(twice) the number of RT/RREVs sold or otherwise distributed within the
immediately preceding Term.
 
Any sales, leases and/or other transfers for consideration of any RT/RREV(s) to
any such Governmental Agency shall be credited to the quantity set forth in the
Table in §2.5, below.
 
2.4. Non-Compete. Neither RHINO nor ROI shall manufacture, sell, lease or
otherwise transfer or distribute any products similar to the RT/RREVs, whether
under any brand or trade name registered by RHINO or any of its Affiliates or at
all, to any Governmental Agency in the Territory during the Term of this
Agreement; provided, however, that nothing in this Agreement shall prohibit
RHINO, ROI or any of their dealers from selling, leasing or otherwise
distributing any of the consumer models of their RTVs to any Governmental Agency
if the same are one (1) or (2) seat RTVs. All Parties acknowledge and agree that
one of the distinctive features of the RT/RREV is its four (4) seat capacity,
and therefore neither RHINO nor ROI (nor any of their dealers) shall sell, lease
or otherwise transfer or distribute to any Governmental Agency any four (4) seat
RTV during the Term of this Agreement. If any Governmental Agency should desire
to purchase, lease or otherwise acquire any four (4) seat RTV during the Term of
this Agreement then RRV shall also have the exclusive right to sell, lease or
otherwise transfer or distribute any such vehicles to any Governmental Agency in
the Territory during the Term of this Agreement.
 
2.5. RRV’s Best Efforts. RRV shall use its best efforts to promote and sell the
RT/RREVs to the maximum number of responsible customers in the Territory. RRV’s
purchase of the quantity of RT/RREVs shown in the following table (if the
initial and/or any later Term hereof is extended in the manner suggested
thereby) during any applicable Term will be considered to satisfy RRV’s
obligation to use RRV’s “best efforts” to promote the RT/RREVs; provided,
however, that neither this sentence nor the following table may be construed as
creating a minimum quantity term or creating a minimum standard for complying
with RRV’s ‘best-efforts’ obligation.
 
5

--------------------------------------------------------------------------------


 
Term
Quantity Deemed “Best Efforts”
Initial – through 12/31/2008
Ten (10)
1/1/2009 – 12/31/2009
Twenty (20)
1/1/2010 – 12/31/2010
Forty (40)
1/1/2011 – 12/31/2011
Eighty (80)
1/1/2012 – 12/31/2012
One Hundred and Sixty (160)

 
The provisions of this section are intended to create a ‘Safe Harbor’ to avoid
disputes concerning whether or not RRV was or is using its ‘best efforts.’
Nothing in this section is intended to obligate RRV to actually purchase the
quantity of vehicles set forth in the above table if market or other conditions
prohibit it to sell such quantities of RT/RREVs notwithstanding its best
efforts.
 
2.6. Relationship of the Parties.
 
2.6 (a) Nature of Relationship. The Parties are entering into this Agreement as
independent contractors and no partnership, joint venture or other association
shall be deemed created by this Agreement. No Party shall have the right or
authority to:
 
(i) Assume or create any obligation or responsibility, express or implied, on
behalf of any other Party; or
 
(ii) Represent any other Party as agent or in any other capacity.
 
2.6 (b) Payment of Expenses. RRV shall pay all of its expenses, including
without limitation all travel, lodging and entertainment expenses incurred in
connection with its services hereunder. RHINO shall not reimburse RRV for any of
those expenses, unless otherwise stated
 
2.6 (c) Limitation on Authority. RRV shall have no right to enter into any
contracts or commitments in the name of, or on behalf of, RHINO, or to bind
RHINO in any respect whatsoever, nor shall RHINO have any right to enter into
any contracts or commitments in the name of, or on behalf of, RRV, or to bind
RRV in any respect whatsoever. In addition, RRV shall not obligate or purport to
obligate RHINO by issuing or making any affirmations, representations,
warranties or guaranties with respect to the RT/RREVs to any third party, other
than the warranties described in §3.7 and in Exhibit C attached hereto and made
a part hereof.
 
2.7 Trademarks, Service Marks and Trade Names; Promotion on Internet.
 
2.7 (a) Right to Use. Each Party to this Agreement may use each other Party’s
trademarks, trade names and service marks (hereinafter referred to as the
“Trademarks”) on a non-exclusive basis in the Territory only during any Term of
this Agreement and solely for display or advertising purposes in connection with
advertising, marketing, promoting, selling and distributing the RT/RREVs in
 
6

--------------------------------------------------------------------------------


accordance with this Agreement. No Party shall at any time do or permit any act
to be done which may in any way impair the rights of any other Party in such
Party’s Trademarks.
 
2.7 (b) Quality Control. In order to comply with each other’s quality control
standards, each Party shall: (i) use each other Party’s Trademarks in compliance
with all relevant laws and regulations; (ii) accord each other Party the right
to inspect during normal business hours, without prior advance notice, such
Party’s facilities used in connection with efforts to sell the RT/RREVs in order
to confirm that such Party’s use of such Trademarks is in compliance with this
Section; (iii) not modify any of the Trademarks in any way and not use any of
the Trademarks on or in connection with any goods other than the RT/RREVs; and
(iv) prior to publishing any advertisement (including any Internet
advertisement), marketing brochure or other product information (collectively,
the “Promotional Material”) to promote the RT/RREVs using the other Party’s
Trademarks first provide to the other Party a specimen or template of the
proposed Promotional Material using the other Party’s Trademarks for the other
Party to review and approve the same, which approval may be withheld in any
Party’s sole and exclusive discretion.
 
2.7 (c) Parties’ Instructions. Each Party shall follow each other Party’s
instructions with respect to each of the following:
 
(i) use of any information about such Party and/or the RT/RREVs to be placed by
any such Party on the Internet and/or its website;
 
(ii) linking of any site on the Internet to any site on the Internet
established, operated or sponsored by such Party; and
 
(iii) use of any of the Trademarks on any site on the Internet. Each Party
acknowledges that it shall cease the activities described in (i), (ii) and/or
(iii) above, if so instructed by any other Party.
 
2.8. Responsibility for Taxes. Taxes now or hereafter imposed within the
Territory, or any part thereof, with respect to the transactions contemplated
hereunder (with the exception of income taxes or other taxes imposed upon any
Party and measured by the gross or net income of any Party) shall be the
responsibility of RRV to collect and pay, and if paid or required to be paid by
RHINO, the amount thereof shall be added to and become a part of the amounts
payable by RRV hereunder.
 
2.9 RRV’s Right of First Refusal to Become Exclusive Distributor in Other
Territories.
 
2.9 (a) The right of First Refusal granted in this subsection is subject to the
condition precedent that RRV shall have first met or exceeded the quantity of
orders of RT/RREVs set forth in the Table in §2.5 for the Term immediately
preceding the transaction, occurrence or event giving rise to the Right of First
Refusal.
 
2.9 (b) RHINO shall not, at any time prior to the expiration of the Term of this
Agreement, or any extension thereof, enter into any contract with any other
person (a “Prospective Exclusive Distributor”) that includes any other exclusive
right to sell, market, distribute or otherwise deal the RT/RREVs, or any
interest therein, (e.g., such
 
7

--------------------------------------------------------------------------------


as that granted in this Agreement) in any geographical area outside of the
Territory without first giving advance, written notice thereof to RRV, which
notice is hereinafter referred to as “Notice of Exclusive Business Opportunity.”
 
2.9 (c) The Notice of Exclusive Business Opportunity shall include the exact and
complete terms of the proposed exclusive RT/RREV distributorship contract and
shall have attached thereto a copy of the bona fide offer and counteroffer, if
any, duly executed by both RHINO and the Prospective Exclusive Distributor.
 
2.9 (d) For a period of 12 calendar days after receipt by RRV of the Notice of
Exclusive Business Opportunity, RRV shall have the right to give written notice
to RHINO of RRV’s exercise of RRV’s right to acquire the rights of the
Prospective Exclusive Distributor under the terms of such exclusive RT/RREV
distributorship contract on the same terms, price and conditions as set forth in
the Notice of Exclusive Business Opportunity. In the event that RHINO does not
receive written notice of RRV’s exercise of the right herein granted within said
12 calendar day period, there shall be a conclusive presumption that RRV has
elected NOT to exercise RRV’s right hereunder, and RHINO may complete the
exclusive RT/RREV distributorship contract with the Prospective Exclusive
Distributor on the same terms set forth in the Notice of Exclusive Business
Opportunity.
 
2.9 (e) If RRV declines to exercise its right of first refusal after receipt of
the Notice of Exclusive Business Opportunity, and, thereafter, RHINO and the
Prospective Exclusive Distributor modify the price terms of such exclusive
RT/RREV distributorship contract by more than 5% then RRV’s right of first
refusal shall reapply to said transaction with the Prospective Exclusive
Distributor.
 
2.9 (f) If RRV declines to exercise its right of first refusal after receipt of
the Notice of Exclusive Business Opportunity and, thereafter, the proposed
exclusive RT/RREV distributorship contract is not consummated then RRV’s right
of first refusal shall apply to any subsequent transactions concerning any
proposed exclusive RT/RREV distributorship contract. If, however, said exclusive
RT/RREV distributorship contract is, in fact, completed, then said right shall
be extinguished and shall not apply to any such subsequent transactions for the
territory that was the subject of such completed contract (but shall with
respect to any other, future contracts for any other territories).
 
2.9 (g) This right of first refusal cannot be exercised: (i) during the period
commencing with the giving of any notice of default or request for adequate
assurance of future performance to RRV and continuing until said default is
cured or such adequate assurance of future performance is given by RRV, (ii)
during the period of time following either RHINO’s or RRV’s termination of this
Agreement, (iii) during the time RRV is in breach of this Agreement; (iv) in the
event that RRV has been given 3 or more notices of default, whether or not the
defaults are cured, during the 12 month period immediately preceding the
exercise of the right of first refusal; or (v) following any Party’s giving of
written notice to terminate this Agreement at the expiration of the then
existing Term for the same.
 
2.10. RT/RREVs Not Consumer Products. All of the Parties acknowledge and agree
that the RT/RREVs are not ‘consumer products’ and that they are not to be sold
to any Person
 
8

--------------------------------------------------------------------------------


for personal, family or household purposes. All of the RT/RREVs are to be
manufactured, sold and delivered to Governmental Agencies solely for their use
by First Responders incident to the conduct of their governmental and
professional responsibilities.
 
2.11. Reciprocal Development Recoupment Payments. AEP and RHINO have all
expended considerable time, money, labor, resources and other expense
(collectively, the “Development Costs”) developing the RT/RREV Prototype with
the hope and expectation that the business realized by this Agreement will allow
them both to recoup and/or amortize such an investment of Development Costs over
the useful life of this Agreement (whatever that may be). AEP and RHINO have
fixed the amount of such Development Costs at $250,000 for each of them (the
“Development Cost Amount”). Since AEP and RHINO are “Joint Owners” and
“Inventors” of the RT/RREV Prototype they desire that if either of them should
terminate this Agreement before the fourth (4th) extension of the initial Term
hereof (i.e., before the expiration of the time periods shown in the Table in
§2.5) then each Party shall pay to the other a ‘Development Cost Recoupment Fee’
of $1,000 from the sale, lease or other distribution of each RT/RREV sold by
such Party after the termination of this Agreement until each Party shall have
recouped the amount of its respective, outstanding Development Cost Amount;
provided, however, that both Parties’ Development Cost Amount shall be reduced
during the Term of this Agreement (as the same may be extended from time to
time) by the amount of $1,000 for each RT/RREV purchased by RRV under the terms
hereof1.
 
3. MANUFACTURING.
 
3.1. Manufacture. During the term of this Agreement, RHINO shall manufacture,
fabricate and assemble the RT/RREVs for RRV according to the Exhibit A
Specifications in the amount or number of such RT/RREVs designated in any
Purchase Orders that RRV may submit to RHINO; provided, however, that the amount
set forth in the Purchase Orders does not materially deviate from the Forecasts
and are otherwise consistent with the terms and conditions contained herein.
 
3.2. Duty to Manufacture. RHINO shall: (a) establish and thereafter maintain
sufficient manufacturing capacity to produce RT/RREVs in quantities sufficient
to fill RRV’s projected periodic requirements, as set forth in RRV’s periodic
Forecasts; provided, however, that such Forecasts do not exceed twenty percent
(20%) of the immediately preceding Forecast delivered to RHINO; provided,
further, however, that RHINO shall not be required to acquire additional
facilities, plants or equipment to carry out the Forecasts if and when such
Forecasts increase in quantity; (b) use its reasonable efforts to maintain a
sufficient level of inventory of the RT/RREVs (and/or the component parts
necessary) to fulfill RRV’s purchase orders consistent with the Forecast; (c) at
its expense, buy all raw materials and component parts necessary to manufacture,
fabricate and/or assemble such quantities of the RT/RREVs to fulfill RRV’s
Purchase Orders; and (d) purchase, manufacture, assemble and/or fabricate at its
 

--------------------------------------------------------------------------------

1 For example, but not by way of limitation, if RHINO terminated this Agreement
effective December 31, 2011, and RRV had purchased the number of RT/RREVs shown
in the Table in §2.5, then each Party’s outstanding, unrecouped “Development
Cost Amount” would be the sum of $100,000, determined as follows: The amount of
the Development Cost Amount on the date of this Agreement [i.e., $250,000], LESS
an amount equal to $1,000 TIMES the number of RT/RREVs purchased by RRV in the
initial Term [i.e., 10 x $1,000 + $10,000], the First Renewal Term [i.e., 20 x
$1,000 + $20,000], the Second Renewal Term [i.e., 40 x $1,000 + $40,000], and
the Third Renewal Term [i.e., 80 x $1,000 + $80,000] – all for a total of
$150,000.)
 
9

--------------------------------------------------------------------------------


expense any dies, jigs, molds, patterns and tools necessary to manufacture,
assemble and/or fabricate at its expense the RT/RREVs.
 
3.3. RHINO’s Failure to Manufacture. The Parties recognize that the amount and
timing of RRV’s demand for the RT/RREVs is not certain or predictable;
consequently, RHINO may be unable to fill all of RRV’s orders as they are
received. Should demand for the RT/RREVs exceed RHINO’s supply and/or ability to
produce the number or volume of RRV’s demand for the same, then notwithstanding
anything else to the contrary contained or implied in this Agreement:
 
3.3 (a) RRV may order the manufacture of RT/RREVs from any competitor of RHINO
and in so doing disclose the Specifications concerning the same (subject to a
Confidentiality and Non-Disclosure Agreement) to such competitor to effect the
manufacture and delivery of any RT/RREVs that RHINO is unable or unwilling to
produce, manufacture and/or deliver for or to RRV;
 
3.3 (b) When RHINO is next able to receive and process further Purchase Orders
for RT/RREVs from RRV then it shall so notify RRV of the same in a written
notice under this Agreement, and RRV shall thereafter direct any new or
different orders first occurring after the receipt of such notice back to RHINO.
The Parties intend that, to the extent reasonably possible, RHINO shall
manufacture, assemble and fabricate all orders of RT/RREVs that RRV shall make
from time to time.
 
3.4. Tooling. RHINO is responsible for routine/periodic/preventive maintenance
on all tools used by it to manufacture, fabricate and/or assemble the RT/RREVs,
and for any repairs and replacements of the same, which shall be at RHINO’s sole
cost and expense.
 
3.5. Specifications. RHINO shall manufacture all RT/RREVs according to the
Exhibit A Specifications. RHINO and RRV may jointly amend the Exhibit A
Specifications from time to time; provided, however, that in the event of such a
change RRV and RHINO shall mutually agree in good faith to the timing, scope and
nature of the change as well as any related pricing increases or delivery
changes. RRV will not be responsible for material made obsolete by changes in
Specifications beyond quantities corresponding to RRV’s Purchase Orders and
Forecasts and RHINO’s obligations to build reasonable amounts of inventory. At
RRV’s sole discretion, components, other than those designated in the
Specifications, may be designated to RHINO for the assembly of the RT/RREVs. RRV
and RHINO will negotiate in good faith to arrive at pricing adjustments due to
changes in components and component sourcing.
 
3.6. Cooperation. RRV shall provide such reasonable information, assistance and
cooperation and execute such documents (without incurring any financial cost) as
may be necessary for RHINO (at RHINO’s expense) to secure any required EPA
and/or CARB approval and for RHINO to satisfy any applicable requirements for
the use, manufacture and/or distribution of the RT/RREVs pursuant to the EPA
and/or CARB approval(s). Further, RHINO shall cooperate with RRV and allow
quality audits upon reasonable notice and at reasonable times to be conducted to
ensure conformance with the EPA and/or CARB approval(s) and RRV quality
standards (the latter of which have been disclosed to RHINO in the Exhibit A
Specifications).
 
10

--------------------------------------------------------------------------------


3.7. Covenants, Warranties and Representations. RHINO covenants with RRV, and
warrants and represents to RRV, that:
 
3.7 (a) The RT/RREVs be free from defects in materials, manufacturing, assembly,
fabrication and/or workmanship;
 
3.7 (b) All RT/RREVs supplied by RHINO to RRV under this Agreement shall be
manufactured in strict compliance with the Specifications and all applicable
laws, governmental rules and regulations (including, without limitation, EPA and
CARB rules and regulations);
 
3.7 (c) Except for the Honda power train (which may be “rebuilt” if the same is
rebuilt by Honda or its authorized agents and accompanied by a Honda warranty
for the same), all RT/RREVs supplied by RHINO to RRV under this Agreement shall
be manufactured using brand new, “never used” component parts and materials;
 
3.7 (d) RHINO has a continuing duty to, and shall, warn RRV regarding any latent
or patent defect that it may ever discover regarding any RT/RREVs sold
hereunder, which duty shall survive the termination of this Agreement;
 
3.7 (e) At all times relevant to this Agreement, and during any Term hereof,
RHINO shall procure, keep and maintain at its sole cost and expense (and require
its subcontractors to maintain) any and all insurance necessary and appropriate
to cover its obligations set forth herein and RHINO shall maintain a policy or
policies of insurance for the following:
 
(i) Product liability insurance concerning any RT/RREVs sold hereunder,
including coverage for any recalls of any RT/RREVs sold hereunder, in amounts to
be approved by RRV;
 
(ii) Workers’ Compensation and employer’s liability insurance covering all
employees engaged in the performance of this agreement for claims arising under
an applicable Workers’ Compensation and occupational disease acts;
 
(iii) Commercial general liability insurance protecting RHINO against claims for
bodily injury, personal injury and property damage. Such insurance shall be on
an occurrence basis providing single limit coverage in an amount not less than
$1,000,000 per occurrence with an annual aggregate of not less than $2,000,000;
 
(iv) Property damage insurance coverage on all of RHINO’s personal property,
trade fixtures, and RHINO owned alterations and utility installations at its
principal place of business. Such insurance shall be full replacement cost
coverage with a deductible of not to exceed $1,000 per occurrence. The proceeds
from any such insurance shall be used by RHINO for the replacement of such
personal property, trade fixtures and RHINO owned alterations and utility
installations; and
 
11

--------------------------------------------------------------------------------


(v) Business Interruption insurance covering RHINO against loss of income and
extra expense insurance in such amounts as will reimburse RHINO for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent business owners engaged in a business such as RHINO’s or attributable to
prevention of access to its premises as a result of such perils.
 
RRV shall be named as an ‘Additional Insured’ on RHINO’s products liability
insurance and commercial general liability insurance if such status results in
no significant increase in the premiums for the same. RHINO shall provide RRV
with written evidence that all of the above insurances are in force before the
Effective Date and/or any renewal of any Term. No such insurance policy shall be
cancelable or subject to modification except after thirty (30) days’ prior
written notice to RRV. RHINO shall, at least 10 days prior to the expiration of
any such policies, furnish RRV with evidence of renewals or “insurance binders”
evidencing renewal thereof, or RRV may order such insurance and charge the cost
thereof to RHINO, which amount shall be payable by RHINO to RRV upon demand.
Such policies shall be for a term of at least one year, or the length of the
remaining Term of this Agreement, whichever is less.
 
3.7 (f) All RT/RREVs supplied by RHINO to RRV under this Agreement shall be
subject to the terms of RHINO’s warranty attached to this Agreement as Exhibit
C; and
 
3.7 (g) The above covenants, warranties and representations set forth the limits
of RHINO’s responsibility for manufacture, delivery and sale of the RT/RREVs to
RRV hereunder. EXCEPT AS EXPRESSLY CONTAINED HEREIN, RHINO STATES THAT NO OTHER
WARRANTIES, EXPRESS OR IMPLIED, CONTAINED IN THE UNIFORM COMMERCIAL CODE OR
OTHERWISE (INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF FITNESS FOR
A PARTICULAR PURPOSE AND MERCHANTABILITY) SHALL APPLY TO THE RT/RREVs SOLD OR
AGREED TO BE FURNISHED HEREUNDER AND RRV ACKNOWLEDGES THAT THE PRODUCTS SOLD
HEREUNDER ARE BEING SOLD “AS IS” AND “WHERE IS” AND ALL OTHER WARRANTIES ARE
EXCLUDED. FURTHER, RHINO IS NOT RESPONSIBLE FOR ANY MISUSE, RECONFIGURATION OR
ALTERATION OF ANY RT/RREVs IF SUCH MISUSE, RECONFIGURATION OR ALTERATION CAUSES
ANY DEFECT, DAMAGE OR BREACH OF WARRANTY IN OR TO ANY RT/RREV MANUFACTURED OR
DELIVERED TO RRV HEREUNDER. RHINO SHALL IN NO EVENT BE LIABLE FOR ANY PUNITIVE,
CONSEQUENTIAL, OR SPECIAL DAMAGES HEREUNDER. FURTHER, RHINO AND ITS AFFILIATES
AND RELATED PERSONS SHALL NOT BE LIABLE IN CONTRACT, TORT OR OTHERWISE FOR
DAMAGE OR LOSS OF OTHER PROPERTY, EQUIPMENT, PROFITS, REVENUE, COST OF CAPITAL,
OR ANY OTHER TYPE OF LOSS RELATED TO THE MANUFACTURE AND SALE OF THE RT/RREVS.
IN NO EVENT SHALL RHINO’S LIABILITY HEREUNDER EXCEED THE PURCHASE PRICE OF ANY
DEFECTIVE OR NON-CONFORMING RT/RREV VEHICLE SOLD HEREUNDER. ANY ACTION BROUGHT
AS A RESULT OF A DEFECTIVE, DAMAGED OR NON-CONFORMING RT/RREV MUST BE
 
12

--------------------------------------------------------------------------------


BROUGHT WITHIN THREE (3) YEARS FROM THE DATE OF SALE OR FOREVER BE BARRED.
 
3.8. Actions, Suits or Proceedings. RHINO has no knowledge of any actions, suits
or proceedings pending or threatened before any commission, board, bureau,
agency, arbitrator, court or tribunal against it, or that would affect its
ability to perform its obligations under this Agreement.
 
3.9. Record Keeping. RHINO shall maintain complete and accurate records for such
periods as may be required by applicable law of all RT/RREVs sold to RRV, and
RRV and its representatives and auditors for regulatory certification and the
like, shall have full access during business hours to all such records. Such
access shall not be unreasonably withheld.
 
3.10. Indemnification. In the performance of this agreement, RHINO shall take
all reasonably necessary precautions to prevent the occurrence of any injury
(including death) of any persons, or any damage to any property arising out of
acts or omissions of RHINO’s agents, employees, sub-contractors or Related
Persons, relating to RHINO’s obligations hereunder and, except to the extent
that any such injury or damage is due directly and solely to RRV’s negligence or
intentional bad acts, shall indemnify, defend, protect and hold RRV, its
Affiliates and/or its Related Persons harmless for, from and against any and all
costs, losses, expenses, damages, claims, suits or any liability whatsoever,
including attorneys’ and experts’ fees, arising out of any acts or omissions of
RHINO, its Affiliates and/or Related Persons, including strict liability. RRV
shall indemnify, defend, protect and hold RHINO, its Affiliates and Related
Persons harmless for, from and against any and all costs, losses, expenses,
damages, claims, suits or any liability whatsoever, including attorneys’ and
experts’ fees, arising out of any acts or omissions of RRV, its Affiliates
and/or Related Persons, including strict liability.
 
3.11. RT/RREV Recalls. In the event of any recall of any RT/RREV as a result of
any government investigation or substantial and serious customer complaints or
significant numbers of product defects, the Parties will cooperate fully with
each other in effecting such recall. RHINO shall first exert its reasonable best
efforts to promptly replace any recalled RT/RREVs with RT/RREVs of the same type
and number. In the event RHINO determines in good faith that replacing the
RT/RREVs is commercially unreasonable, RHINO shall refund to RRV the price of
the RT/RREVs. RHINO is responsible for any cost associated with the manufacture
of the product that doesn’t meet the written Specifications.
 
4. FORECASTS, ORDERS AND SHIPMENTS.
 
4.1. Forecasts. RRV will provide RHINO with monthly Forecasts concerning
anticipated future orders of RT/RREVs within the next succeeding six (6) months.
The Forecasts will be good-faith estimates of RRV’s projected purchases of
RT/RREVs, and RRV shall have no liability to RHINO for failure to purchase the
quantities of RT/RREVs projected during any Forecast. RHINO will have no
liability to RRV for failure to manufacture any quantities forecasted.
 
13

--------------------------------------------------------------------------------


4.2. Orders. All of RRV’s orders of RT/RREVs shall be assembled, fabricated and
manufactured by RHINO at its principal offices set forth on the signature page
of this Agreement during the Term hereof, as the same may be extended from time
to time. RRV shall issue Purchase Orders for its requirements of RT/RREVs at
least one hundred and twenty (120) days prior to shipment(s) specified in such
Purchase Orders. RHINO shall deliver the completed RT/RREVs within one hundred
and twenty (120) days of its receipt of any Purchase Orders. RRV may submit
Purchase Orders for RT/RREVs by facsimile or email, followed by written
confirmation by regular first class mail. Each Purchase Order shall include the
specific quantity of RT/RREVs. All orders shall be shipped to RRV’s principal
place of business set forth in this Agreement. Within five (5) business days
following the receipt of an order, RHINO shall notify RRV of any anticipated
problems in fulfilling that order. Failure to provide such notice shall
conclusively be deemed an acceptance of such Purchase Order. Such notification
may be given verbally by telephone to the Purchasing Department at RRV, but if
given verbally must be followed by written confirmation by email, fax or regular
first class mail. To the extent that the terms and conditions on any Purchase
Order or on any quotation, order acknowledgment or invoice are in conflict with
the provisions of this Agreement, the provisions of this Agreement shall be
controlling unless specifically agreed to the contrary in writing by the
relevant Parties hereto. To the extent that the terms and conditions on any
Purchase Order are in conflict with the terms and conditions of RHINO’s order
acknowledgment or invoice, the provisions of such Purchase Order shall be
controlling. In the event of any discrepancy between any Purchase Order accepted
by RHINO and this Agreement, the terms of this Agreement shall govern.
 
4.3. Initial Order. Upon the complete execution of this Agreement, and subject
to the terms, covenants and conditions contained herein (including, but not
limited to, any conditions precedent or subsequent), RRV shall concurrently with
the execution of this Agreement by all Parties place an initial order for ten
(10) RT/RREVs at a per unit price in the amount set forth in Exhibit D to this
Agreement (the “Price”).
 
4.4. Non-Conforming Goods. RRV may reject (and shall not be obligated to pay
for) any RT/RREVs that are defective or fail to conform in all material respects
to the Exhibit A Specifications and said RT/RREVs shall be returned to RHINO for
replacement. RRV reserves the right to inspect any RT/RREVs before paying for
them, without regard to the manner of shipment or the fact that the goods may be
shipped by RHINO under reservation.
 
4.4 (a) Notice of Rejection/Revocation of Acceptance. RRV shall notify RHINO of
any RT/RREVs delivered to RRV that are being rejected as defective or as
nonconforming within five (5) business days of delivery to RRV and any
rejections received by or given to RHINO after that date shall be null and void.
Any such notice: (i) shall be in writing; (ii) shall specify the shipment of
RT/RREVs being rejected and the vehicle identification numbers of any rejected
RT/RREVs; and (iii) shall specify that such RT/RREVs are defective or fail to
conform to the applicable product Specifications at the time of their delivery
and detail with reasonable precision how such RT/RREVs fail to conform to
Specifications or are otherwise defective. RRV will also request a Return
Authorization Number so that the RT/RREVs can be reworked, replaced or credited.
Nothing in this Section shall limit or impair RRV’s right to revoke any
acceptance of any RT/RREVs, but the form of any such notice of revocation of
acceptance shall be as set forth in this subsection.
 
14

--------------------------------------------------------------------------------


4.4 (b) Handling of Rejected RT/RREVs. In the case of any RT/RREVs rejected
under subsection (a) RHINO shall pay the cost of return shipment. RHINO will
replace all such defective and non-conforming RT/RREVs thereof. If RHINO
determines in good faith that it is commercially unreasonable to replace the
RT/RREVs, RHINO shall refund to RRV the price of the RT/RREVs, if paid.
 
4.4 (c) Complaints. RRV shall promptly refer to RHINO for review and evaluation
any complaints, demands or notices received by RRV by or on behalf of a customer
or any Third Party.
 
4.5. Shipment and Delivery.
 
4.5 (a) Shipment F.O.B. RRV’s Place of Business. RHINO will ship RT/RREVs in
accordance with the shipping instructions provided by RRV’s Purchase Order. All
shipments will be made F.O.B RRV’s principal place of business.
 
4.5 (b) Delivery Date. Subject to the terms of §4.2 [regarding “Orders”], RHINO
will ship RT/RREVs so that they are delivered on RRV’s due-at-dock date
specified in each Purchase Order (“Delivery Date”). Deliveries will be
considered on-time if they are made no more than five (5) Business Days earlier
than the Delivery Date and three (3) business days after the Delivery Date.
Partial deliveries are permitted when authorized by RRV’s Purchasing Department.
RHINO is not responsible for delays in shipping once such deliveries are placed
with a reputable carrier.
 
4.5 (c) Governmental Approvals. The ultimate shipment of orders to RRV shall be
subject to the right and ability of RHINO to make such sales and obtain required
licenses and permits, under all decrees, statutes, rules and regulations of any
government within the Territory and any agencies or instrumentalities thereof
presently in effect or which may be in effect. RRV hereby agrees:
 
(i) to assist RHINO in obtaining any such required licenses or permits by
supplying such documentation or information as may be requested by RHINO;
 
(ii) to comply with such decrees, statutes, rules and regulations of the
government of any government within the Territory and any agencies or
instrumentalities thereof;
 
(iii) to maintain the necessary records to comply with such decrees, statutes,
rules and regulations;
 
(iv) not to re-export any RT/RREVs except in compliance with such decrees,
statutes, rules and regulations;
 
(v) to obtain all governmental approvals and licenses necessary to import the
RT/RREVs into the Territory;
 
(vi) not to sell, transfer or otherwise dispose of the RT/RREVs in violation of
the export laws of any government within the Territory; and
 
 
15

--------------------------------------------------------------------------------


(vii) to indemnify, defend, protect and hold harmless RHINO for, from and
against any and all fines, damages, losses, costs and expenses (including
reasonable attorneys’ fees) incurred by RHINO as a result of any breach of this
subsection by RRV or any of RRV’s customers
 
4.5 (d) Risk of Loss. Title and risk of loss will pass to RRV upon delivery of
the RT/RREVs to RRVs principal place of business set forth in this Agreement.
 
4.6. Invoicing and Payment. All amounts due and payable with respect to any
RT/RREV delivered by RHINO in accordance with the preceding subsection and
accepted by RRV shall be paid in full within thirty (30) days after RRV’s
receipt of an invoice covering such RT/RREV. All such amounts shall be paid by
wire transfer, to such bank or account as RHINO may from time to time designate
in writing. Whenever any amount hereunder is due on a day which is not a day on
which banks in Las Vegas, Nevada are open for business (a “Business Day”), such
amount shall be paid on the next such Business Day. Amounts hereunder shall be
considered to be paid as of the day on which funds are received by RHINO’s bank.
 
4.7. Interest. All amounts due and owing to RHINO hereunder but not paid by RRV
on the due date thereof shall bear interest (in USD) at the rate of ten percent
(10%) per annum, simple interest. Such interest shall accrue on the balance of
unpaid amounts from time to time outstanding from the date on which portions of
such amounts become due and owing until payment thereof in full.
 
5. PRICING.
 
5.1. Price. For the initial Term of this Agreement, the RHINO shall charge RRV
for each RT/RREV purchased by RRV the unit Price set forth on Exhibit D. The
Price is exclusive of any state and local sales and use taxes, but inclusive of
shipping, freight and insurance charges. Any late payments shall bear interest
equal to ten percent (10%) per annum, plus all reasonable costs, fees and
expenses of collection, including arbitration and/or court costs and reasonable
attorneys’ fees, experts’ fees and expenses, including any ‘Costs and Fees’
described in §13.2.
 
5.2. Price Increase/Decrease. After the initial Term expires, RHINO may
increase/decrease the Price twice a year based on increases or decreases in
RHINO’s actual costs of labor, materials and other input costs. The Price
increases/decreases will be submitted to RRV in January for implementation in
April or July for implementation in October (as the case may be) of said year.
Reasonable written documentation must be provided for all price increases.
Requested increases or decreases cannot exceed five per cent (5%) per year
unless RHINO’s actual costs exceed such figure. RRV reserves the right to audit
any price increase at its sole cost at its sole discretion and RHINO will
negotiate in good faith to arrive at pricing adjustments due to changes in
design, components, or component sourcing.
 
5.3. Disparity in Price Quote to Governmental Agency and Later Price Increase.
Due to the nature of government contracts and procurement, Prices for RT/RREVs
quoted to Governmental Agencies may be relied on them for several weeks or
months before orders for RT/RREVs are placed by them. Moreover, once a Price
quote is given to a Governmental Agency for an RT/RREV it is sometimes
practically impossible to change it due to Price increases or the like,
especially during the procurement cycle. Accordingly, if an actual Price
 
16

--------------------------------------------------------------------------------


increase is first announced by RHINO, or first occurs, after a Price quote is
given by RRV to a Governmental Agency then RRV and RHINO shall equally ‘split’
between them any loss occasioned by any sale to such Governmental Agency that
may occur thereafter based upon such circumstances.
 
5.4. Price Reduction. RHINO and RRV shall work together to identify and reduce
costs in the manufacture, fabrication and assembly of the RT/RREVs. At least
annually by the end of the third quarter (i.e., by September 30th of each year),
RHINO shall use its reasonable efforts to furnish RRV with an analysis of
potential cost savings which could reasonably be anticipated by changes in the
following areas: tooling, raw materials, component parts, methods of production,
testing and inspection, packaging and special handling, assembly and shipping,
third party vendors, audits, product design and specification, and quantity of
product purchased, but such savings shall not include relocation of plants,
purchases of new equipment or renegotiation of existing agreements with vendors
and employees (“Value Engineering”). Upon RRV’s request to be made no more than
once per year, RHINO shall prepare an alternate quote that incorporates RRV’s
recommendations for cost savings.
 
5.5.Validation Costs. RHINO will pay any charges, relating to the validation of
any process or procedure necessary to manufacture, fabricate or assemble the
RT/RREVs that are considered reasonable and normal for the validation of subject
process(es) or procedure(s).
 
6. MANUFACTURER’S OTHER OBLIGATIONS.
 
6.1. Marketing and Technical Assistance. RHINO shall provide RRV, without
charge, with such marketing and technical assistance as RHINO may in its
discretion consider necessary to assist with the promotion of the RT/RREVs.
 
6.2. Training. RHINO shall provide training to RRV’s personnel at RHINO’s
offices or designated facility in connection with the marketing and sale
maintenance of the RT/RREVs. RHINO shall designate maintenance and support
personnel to assist RRV in its sole discretion. All expenses associated with
training will be at the sole cost of RRV.
 
7. PROPERTY RIGHTS.
 
7.1. Disclaimer of Intellectual Property Rights or Confidential Information in
RT/RREVs.
 
7.1 (a) No Intellectual Property Rights in any RT/RREV. All of the Parties to
this Agreement acknowledge and agree that AEP, RRV and RHINO are “Joint
Owners”2and “Joint Inventors”3with respect to the design, invention, testing and
development of the Prototype RT/RREV and any RT/RREV described in the
Specifications within the meaning of Title 35 of the United States Code.
However, none of the Parties
 

--------------------------------------------------------------------------------

2 35 U.S.C. 262 provides:
“Joint owners. In the absence of any agreement to the contrary, each of the
joint owners of a patent may make, use, offer to sell, or sell the patented
invention within the United States, or import the patented invention into the
United States, without the consent of and without accounting to the other
owners.”
3 35 U.S.C. 116 provides:
“Inventors. When an invention is made by two or more persons jointly, they shall
apply for patent jointly and each make the required oath, except as otherwise
provided in this title. Inventors may apply for a patent jointly even though (1)
they did not physically work together or at the same time, (2) each did not make
the same type or amount of contribution, or (3) each did not make a contribution
to the subject matter of every claim of the patent.”
 
17

--------------------------------------------------------------------------------


presently believes or expects that either the whole and/or any part of the
RT/RREV, as currently shown in the Exhibit A Specifications, is subject to any
Intellectual Property Rights of any of the Parties, nor do any of the Parties
believe or expect that the RT/RREV, as currently shown in the Specifications,
could be subject to any Intellectual Property Rights of any of the Parties given
the nature of its design, invention, testing and/or development. Further, the
Parties acknowledge and agree that the terms ‘rough terrain,’ ‘rough terrain
vehicle,’ ‘RTV,’ ‘rapid response emergency vehicle,’ and/or ‘rapid response
vehicle’ (or words of similar import) so directly and immediately convey some
knowledge of the characteristics of the RT/RREV, and are otherwise so
descriptive and generic, as to render those terms unavailable for Federal or
State trademark or trade name designations or protection4. Accordingly, the
Parties disclaim and renounce vis-à-vis each other any right, title, claim or
interest in or to any Intellectual Property Rights pertaining to the RT/RREVs;
provided, however, that nothing in this Section shall affect or impair the right
of any Party in or to such Party’s Trademarks.
 
7.1 (b) Limited Nature of Confidential Information. All Parties to this
Agreement presently and jointly have and claim as ‘Confidential Information’ the
idea, notion or concept of a ‘rough terrain, rapid response emergency vehicle,’
as (to the Parties’ current knowledge) no such vehicle currently exists within,
or is used by, any Governmental Agency5. Moreover, all Parties to this Agreement
presently and jointly have and claim as ‘Confidential Information’ the idea,
notion or concept of a ‘rough terrain, rapid response emergency vehicle’ set
forth in the Specifications. However, all Parties to this Agreement realize that
these ideas, notions or concepts of a ‘rough terrain, rapid response emergency
vehicle’ will generally cease to be ‘Confidential Information’ when one or more
RT/RREVs (including the Prototype RT/RREV) are first displayed in the public
domain, and that it would be relatively simple for any competitor to decompile
or reverse engineer the same once it is in the public domain as the means,
methods and component parts for manufacturing, assembling and fabricating the
same are common knowledge and already in the public domain. Accordingly, except
for Confidential Information that any Party may hereafter first develop or
acquire (e.g., customer identities and lists, the particular demands and
ordering habits of various Governmental Agencies, the price points for sales to
various Governmental Agencies, etc.) the Parties disclaim and renounce vis-à-vis
each other any right, title, claim or interest in or to any Confidential
Information pertaining to the design, engineering, manufacture, fabrication,
assembly, development and/or creation of the Prototype RT/RREV and or any
RT/RREV described in the Specifications.
 
7.1 (c) Effect of Termination of this Agreement. Upon the termination of this
Agreement for any reason, any Party to this Agreement may fully and freely
participate in the designing, engineering, manufacturing, fabricating,
assembling, developing, marketing and and/or distributing of RT/RREVs to any
Person anywhere in the world without restraint of any kind and without violating
any Intellectual Property Rights or Confidential Information of any other Party
to this Agreement.
 

--------------------------------------------------------------------------------

4 Indeed, RHINO twice sought to obtain trademark protection for similar terms
with the United States Patent and Trademark Office (the “PTO”), but was unable
to obtain it for the reasons stated in the records of that office. See PTO files
for Serial numbers 78/772002 and 78/771976.
 
5 Except, perhaps, by the United States military, but then only with respect to
combat operations.
 
 
18

--------------------------------------------------------------------------------


8. PRODUCT LIABILITY CLAIMS/LITIGATION.
 
8.1. RT/RREV Liability Claims. Each Party shall notify each other party promptly
in writing of any product liability claim or action brought with respect to any
RT/RREV(s) based on alleged defects in the manufacture, fabrication, assembly or
labeling of the RT/RREVs or other adverse claim regarding the RT/RREVs. RHINO
shall be responsible for, and shall indemnify, defend, protect and hold RRV and
its Affiliates and Related Persons harmless for, from and against any and all
such claims, demands, causes of action, losses, liabilities, damages, judgments,
costs and expenses (including, without limitation, reasonable attorneys’ and
experts’ fees and litigation costs) arising out of or relating to the
manufacture, fabrication, assembly or labeling of the RT/RREVs. RRV shall be
responsible for, and shall indemnify, defend, protect and hold RHINO and its
Affiliates and Related Persons harmless for, from and against any and all such
claims, demands, causes of action, losses, liabilities, damages, judgments,
costs and expenses (including, without limitation, reasonable attorneys’ and
experts’ fees and litigation costs) arising out of or relating to damage or
liability caused by any after market installation of any Accessory on (or
reconfiguration or misuse by RRV of) any RT/RREVs, or any negligence or
intentional bad acts of RRV or Related Persons. Nothing in this Section shall be
construed as requiring any Party to conduct and/or assume any other Party’s
defense against any claim or action described herein if such claim or action is
based on the negligent conduct, acts or omissions or intentional wrongdoing of
the other Party. The provisions of this subsection shall survive any termination
of this Agreement, whether upon expiration or termination by either party.
 
8.2. Notice of Claims. Each Party to this Agreement shall promptly notify each
other, in writing, of any potential or actual litigation or known governmental
activity relating to the RT/RREVs based on any alleged design related
deficiencies of the RT/RREVs, or other adverse claim regarding the design or
engineering of the RT/RREVs. Since AEP, RRV and RHINO jointly developed the
RT/RREVs they shall all be responsible to defend and respond to all such claims,
demands, causes of action, losses, liabilities, damages, judgments, costs and
expenses, including, without limitation, reasonable attorney’s fees and
litigation costs, arising out of or relating to the design of this RT/RREVs. The
provisions of this subsection shall survive any termination of this Agreement,
whether upon expiration or termination by either party.
 
9. NONDISCLOSURE.
 
9.1. Preservation of Confidential Information.
 
9.1 (a) Each Party recognizes the importance to the other Party of that Party’s
Confidential Information, and such information is critical to the business of
the disclosing Party. Each Party recognizes that neither Party would enter into
this Agreement without assurance that its Confidential Information and the value
thereof will be protected as provided in this Article 9 and elsewhere in this
Agreement.
 
9.1 (b) All Confidential Information shall remain the property of the disclosing
Party. The receiving Party shall hold in strict confidence the disclosing
Party’s Confidential Information and with no less than the same degree of care
that it holds its own confidential and proprietary information and it will take
all reasonable precautions to protect such Confidential Information. The
receiving Party shall not disclose such information to a third Party without the
prior written approval of the disclosing Party.
 
19

--------------------------------------------------------------------------------


The receiving Party will use the disclosing Party’s Confidential Information
only for the purposes and under the circumstances provided in this Agreement.
 
9.1 (c) Upon any termination of this Agreement, each Party will return the other
Party’s Confidential Information and all documents or media containing any such
Confidential Information to the other Party, except that the receiving Party has
the right to keep one copy of such information for legal purposes (which shall
remain subject to the confidentiality provisions set forth herein), including,
but not limited to, copies of all documentation required by the EPA and/or CARB.
 
9.1 (d) Each Party acknowledges and agrees that the other Party shall be
entitled to appropriate equitable relief in addition to whatever remedies it may
have at law in the event of a breach by the other Party of its covenants
contained in this Article 9. The foregoing provision is in addition to, and not
in limitation of, any and all remedies at law, in equity or otherwise, that the
non-breaching Party may have upon the other Party’s breach of this Agreement.
 
9.2. Third Party Request for Information. Except as otherwise provided in this
Agreement, any Party shall immediately notify the other Party of any private or
governmental request for Confidential Information or any other information or
documents relating to the RT/RREVs or this Agreement. Each Party shall have the
right to participate in the other Party’s response to any such request. If a
Party receives any legal instrument requiring the production of data, work
papers, reports, or other materials relating to this Agreement, that Party
shall:
 
9.2 (a) Give the other party, if possible, the opportunity to participate in
quashing, modifying or otherwise responding to any compulsory process in an
appropriate and timely manner; and
 
9.2 (b) Cooperate fully with the other party’s efforts to narrow the scope of
any such compulsory process, to obtain a protective order limiting the use or
disclosure of the information sought, or in any other lawful way to obtain
continued protection of the Confidential Information.
 
9.3. Reporting Loss, Theft or Misappropriation. If either party becomes aware of
the loss, theft or misappropriation of Confidential Information which is in its
possession or control, it shall notify the other party in writing within ten
(10) days of its discovery of such loss, theft or misappropriation.
 
9.4. Survival of Duties. The rights and duties of this Article 9 shall survive
the termination of this Agreement, whether upon expiration or termination by
either party.
 
10. MUTUAL WARRANTIES AND REPRESENTATIONS.
 
10.1. Corporate Standing; Authority. Each Party to this Agreement represents and
warrants to each other Party that it is duly organized, validly existing and in
good standing under the laws of the State in which incorporated, and that it has
full corporate power and authority to carry on the business presently being
conducted by it and to enter into and to perform its obligations under this
Agreement.
 
10.2. Due Authorization. Each Party to this Agreement represents and warrants to
each other Party that it has taken all action necessary to authorize the
execution and delivery of this
 
20

--------------------------------------------------------------------------------


Agreement and the performance of each Party’s respective obligations hereunder.
Each Party’s officer or manager (as the case may be) executing this Agreement on
its behalf has the legal power, right and authority to bind the party to the
terms and conditions of this Agreement, and when he or she executes and delivers
this Agreement and any instruments contemplated herein, he or she will have the
power, right and authority to bind the party thereto.
 
10.3. No Violation. Each Party to this Agreement represents and warrants to each
other Party that the execution, delivery and performance of and compliance with
this Agreement has not resulted, and to the best of its knowledge will not
result, in any violation of, or be in conflict with, or constitute a material
default under, any contract, indenture, mortgage, agreement, instrument,
franchise, permit, license, judgment, decree, order, statute, rule or regulation
applicable to it.
 
11. TERM AND TERMINATION.
 
11.1. RRV’s Termination for RHINO’s Default. RRV may, by written notice to
RHINO, terminate this Agreement in whole or in part for default if:
 
11.1 (a) RHINO fails to perform in accordance with any of the requirements of
this Agreement or fails to make sufficient progress so as to endanger
performance of this agreement after thirty (30) days written notice and
opportunity to correct any such non-performance, which thirty (30) day period
shall be extended if RHINO is reasonably and in good faith diligently
prosecuting a cure; or
 
11.1 (b) The occurrence of any condition subsequent in RRV’s favor set forth in
§14.3; or
 
11.1 (c) Any such termination for default will be at no cost to RRV except for
completed RT/RREVs delivered and accepted by RRV, prior to said termination.
 
11.2. RHINO’s Termination for RRV’s Default. RHINO may, by written notice to
RRV, terminate this Agreement in whole or in part for default if RRV:
 
11.2 (a) Fails to timely meet its monetary and other payment obligations to
RHINO under this Agreement after ten (10) days prior written notice and
opportunity to correct any such non-performance;
 
11.2 (b) Fails to perform in accordance with any of the non-monetary
requirements of this Agreement after thirty (30) days prior written notice and
opportunity to correct any such non-performance, which thirty (30) day period
shall be extended if RRV is reasonably and in good faith diligently prosecuting
a cure; or
 
11.2 (c) The occurrence of any condition subsequent in RHINO’s favor set forth
in §14.4.
 
11.3. Termination by Either Party. This Agreement will terminate automatically,
and without notice, on the occurrence of any of the following events:
 
21

--------------------------------------------------------------------------------


11.3 (a) An assignment for the benefit of creditors by any Party; application by
any Party for, or consent to the appointment of, a receiver with respect to any
substantial part of the Party’s assets; appointment of a receiver; or an
attachment or execution levied with respect to any substantial part of the
assets of any Party if the appointment is not vacated, or the attachment or
execution is not released, within 30 calendar days after the date of appointment
or levy; to the extent enforceable, any Party becomes insolvent or the subject
of proceedings under any law relating to bankruptcy or the relief of debtors or
admits its inability to pay its debts as they become due; or
 
11.3 (b) Commitment by any Party, or any principal of any Party, of any crime
involving moral turpitude, dishonesty, fraud, or other act that adversely
affects the business reputation of such Party or (by association) the other
Parties to this Agreement.
 
11.4. Termination Rights of Both Parties. If termination is the result of events
other than default, in no event will the terminating party be liable to the
other for any costs, expenses or damages arising from the act of terminating
this Agreement according to its terms. RHINO would be responsible to complete
all outstanding Purchase Orders for RT/RREVs ordered by RRV, which orders were
placed in accordance with any applicable Purchase Orders accepted by RHINO;
provided, however, that if RHINO receives any RRV Purchase Order and fails to
reject the same in by written notice to RRV within five (5) business days of its
receipt thereof then such Purchase Order shall conclusively be deemed accepted
by RHINO. Any rejection of any RRV Purchase Order by RHINO shall be accompanied
by a written explanation of the grounds therefore with sufficient detail to
permit RRV to cure any perceived defect in its Purchase Order, if applicable.
RRV would be responsible to purchase any RT/RREVs that were the subject of
outstanding Purchase Orders to RHINO.
 
11.5. Obligations upon Termination. Termination or expiration of this Agreement,
in whole or in part, shall be without prejudice to:
 
11.5 (a) the right of any Party to receive upon its request all payments accrued
and unpaid, or RT/RREVs ordered and not delivered, at the effective date of such
expiration or termination;
 
11.5 (b) the remedy of either Party with respect to any previous breach of any
of the representations, warranties or covenants herein contained;
 
11.5 (c) any rights to indemnification set forth herein; and
 
11.5 (d) any other provisions hereof which expressly or necessarily call for
performance after such expiration or termination.
 
11.6. Survival. Notwithstanding the termination of the Agreement, the
confidentiality provisions under Article 9 shall survive and continue under
their own terms.
 
12. ASSIGNMENT OF AEP’S INTEREST IN THE RT/RREVs TO RRV. AEP hereby assigns to
RRV all of its right, title, estate, claims, liens or other interests in or to
the RT/RREV Prototype and RT/RREVs, including (but not limited to) its right as
a “Joint Owner” and/or “Inventor” of the RT/RREV as enumerated in §7, and its
right to recoup any Development Costs
 
22

--------------------------------------------------------------------------------


and/or to receive payment from RHINO of any Development Cost Amounts as
enumerated in §2.11, and RRV hereby accepts the same.
 
13. DISPUTE RESOLUTION. Any disputes between the parties shall be resolved as
follows:
 
13.1. Initial Mediation of Disputes. If any claim, controversy or dispute
between all or any of the Parties and/or the Parties’ Affiliates and/or Related
Persons (who are third party beneficiaries to the provisions of this §13)
arising out of or relating to this Agreement (including any Exhibit hereto), the
negotiation or performance of it, or the relationships, rights or duties created
by it (whether arising in tort, contract, statute or otherwise - a “Dispute”)
can not be resolved through negotiation, then the parties agree to try, in good
faith, to settle the Dispute by non-binding mediation in Las Vegas, Nevada
administered by the American Arbitration Association under its Commercial
Mediation Rules, and the parties shall equally share the cost thereof; provided,
however, that nothing in this subparagraph shall prevent any party from
commencing any appropriate arbitration or legal action simultaneously with any
such request for mediation; and provided, further, that no right to a prompt or
speedy arbitration hearing, provisional remedy or trial shall be delayed or
postponed because of any party’s ‘unavailability,’ unjustified delay or refusal
to participate in such a mediation.
 
13.2. Arbitration of Disputes. The Parties acknowledge that this Agreement
evidences a transaction involving interstate commerce. Subject to the provisions
of the next subsection of this section, if any Dispute between the Parties
and/or the Parties’ Affiliates and/or the Related Persons can not be resolved
through non-binding mediation in accordance with the preceding subsection then
it shall be settled by binding arbitration under Title 9 of the United States
Code (the “Federal Arbitration Act” or “FAA”), which shall be administered by
the American Arbitration Association (the “AAA”) under its then current
Commercial Arbitration Rules (the “AAA Rules”), and judgment on the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. The arbitrator(s) shall liberally construe the term “Dispute” so as to
permit or allow the arbitration of any imaginable disputes between the Parties.
In addition to any other exchange of information permitted by the Commercial
Arbitration Rules, the Parties shall exchange a “Disclosure Statement” as
required by Arizona Rule of Civil Procedure 26.1. The arbitrator(s), consistent
with the purposes of arbitration to prevent or avoid unnecessary legal fees and
costs of dispute resolution, shall permit or allow the Parties reasonable
discovery (including depositions, interrogatories and/or requests to produce
documents or inspect property) appropriate to the character, nature and extent
of the Parties’ Dispute. The arbitrator(s) shall award to the prevailing Party,
if any (as determined by the arbitrator(s)), all of its Costs and Fees. “Costs
and Fees” mean all reasonable pre-award expenses of the arbitration, including
the arbitrators’ fees, AAA administrative and filing fees, travel expenses and
hotel accommodations, out-of-pocket expenses such as copying and telephone,
court costs, witness fees, and attorneys’ and experts’ fees;
 
13.3. Certain Legal Actions and Lawsuits Permitted. The provisions of the
immediately preceding subsection shall not prevent any of the following matters,
claims, controversies or disputes from being commenced pending the outcome of
any arbitration of the dispute required by this paragraph and/or prosecuted
without arbitration (if applicable) in any court of competent jurisdiction:
 
13.3 (a) Any action to obtain any injunction relating to a Party’s Intellectual
Property Rights, Trademarks and/or Confidential Information; provided, however,
that such action shall be promptly stayed upon the issuance of any preliminary
 
23

--------------------------------------------------------------------------------


injunction concerning the subject matter of such an action so that an
arbitration can proceed thereafter to determine the merits of the same. No such
action in any court shall be construed as a waiver of the arbitration provisions
of this §13, but (i) any arbitration claim for a determination of the merits of
any such claims for any permanent injunctive or equitable relief concerning a
Party’s Intellectual Property Rights, Trademarks and/or Confidential Information
shall be governed by the expedited time deadlines for arbitration
administration, the appointment of the arbitrator(s), the scheduling of the
hearing and the rendering of an arbitration award (but excluding any such Rules
relating to the compensation of the arbitrator(s)) imposed by the Expedited
Procedures of the AAA Rules, (ii) the arbitrator(s) shall be (a) intellectual
property and/or commercial attorney(s) and/or (a) retired judge(s) familiar with
such matters and claims that are available to preside over the arbitration
proceeding subject to such expedited time limitations and (iii) if necessary to
promptly determine the issue a Party’s Intellectual Property Rights, Trademarks
and/or Confidential Information rights, including any right to any permanent
injunction, the arbitrator(s) shall bifurcate the hearing on the issue of a
Party’s right to injunctive or equitable relief from any other, unrelated
damages claims asserted in the arbitration proceeding and promptly determine
such Party’s claims for injunctive or equitable relief (with all other claims
for damages or otherwise to be determined in the time and manner required by the
normal AAA Rules);
 
13.3 (b) Any action concerning any alleged patent or latent defect in any
RT/RREV(s) where such action requires the joinder of a third person that is not
a party to this Agreement for the full and fair adjudication of the claim and to
avoid potentially disparate rulings on such claims in arbitration and/or court
proceedings (e.g., a products liability action or one for bodily injury,
property damage and/or personal injury brought by a third person) is NOT subject
to arbitration hereunder unless all third persons agree to join in the
arbitration provisions of this Agreement;
 
13.3 (c) Any matter that is within the jurisdictional limits of the Small Claims
or Justice Courts of the State of Arizona is NOT subject to arbitration
hereunder.
 
13.4. Jurisdiction & Venue. The jurisdiction and venue for any proceeding
described in this §13 shall be as follows:
 
13.4 (a) Mediation. For any mediation proceeding arising out of §13.1, each
Party (and each Party’s Affiliate and Related Person availing
himself/herself/itself to the provisions of this §13 as a third party
beneficiary hereunder) agrees that the sole and exclusive venue for mediation
sessions and proceedings for Dispute resolution under this Agreement shall be in
Las Vegas, Nevada, and all Parties consent to jurisdiction in that venue for
purposes of any mediation proceeding to resolve (or attempt to resolve) any
Disputes between them by mediation;
 
13.4 (b) Arbitration. For any arbitration proceeding arising out of §13.2, each
Party (and each Party’s Affiliate and Related Person availing
himself/herself/itself to the provisions of this §13 as a third party
beneficiary hereunder) agrees that the sole and exclusive jurisdictions and
venues for arbitration hearings and proceedings for Dispute resolution under
§13.2 of this Agreement shall be divided by the arbitrator(s) equally between
Henderson, Nevada and Phoenix, Arizona, so as to ‘split’ any inconvenience
occasioned by the Parties in participating in any such arbitration
 
24

--------------------------------------------------------------------------------


proceedings, and all Parties (and their Affiliates and Related Persons availing
themselves to the provisions of this §13 as a third party beneficiaries
hereunder) consent to those exclusive jurisdictions and venues for purposes of
resolving any Disputes between them; and
 
13.4 (c) Litigation. For lawsuits and legal actions arising out of and/or
permitted under §13.3, each Party (and each Party’s Affiliate and Related Person
availing himself/herself/itself to the provisions of this §13 as a third party
beneficiary hereunder) agrees that the sole and exclusive jurisdiction and venue
for lawsuits, legal actions and proceedings related thereto for Dispute
resolution under this Agreement shall be in Phoenix, Arizona, and all Parties
(and their Affiliates and Related Persons availing themselves to the provisions
of this §13 as a third party beneficiaries hereunder) consent to that exclusive
jurisdiction and venue for purposes of resolving any Disputes between them.
 
13.5. Waiver of Jury Trial. THE PARTIES (AND THEIR AFFILIATES AND RELATED
PERSONS AVAILING THEMSELVES TO THE PROVISIONS OF THIS §13 AS A THIRD PARTY
BENEFICIARIES HEREUNDER) HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING INVOLVING ANY DISPUTE ARISING OUT OF THIS AGREEMENT
THAT IS SUBJECT TO THE ARBITRATION PROVISIONS HEREOF.
 
13.6. Limitation on Powers of Arbitrator(s) and Courts to Award Damages.
 
13.6 (a) No Authority to Award Certain Damages. The arbitrator(s) shall have no
authority to (and shall not) award any of the following damages in any
arbitration initiated under this section, nor shall any court render any
judgment against any of the Parties for any:
 
(i) Punitive Damages;
 
(ii) Consequential and/or Special Damages; or
 
(iii) Other damages not measured by the prevailing Party’s actual damages,
except as may be required or permitted by statute.
 
13.6 (b) Limit on Breach of Contract/Warranty Damages. In no event shall RHINO’s
liability hereunder for any breach of its duty to manufacture, assemble,
fabricate, sell, warrant and/or deliver any RT/RREV to RRV exceed the purchase
price of any defective or non-conforming RT/RREV vehicle sold hereunder,
together with related interest and Costs and Fees (as defined in §13.2). In no
event shall RRV’s liability hereunder for any breach of its duty to purchase and
pay for any RT/RREV delivered to (and accepted by) RRV from RHINO exceed the
unpaid purchase price of any RT/RREV(s), together with related interest and
Costs and Fees (as defined in §13.2).
 
13.6 (c) Limit on Interest Damages. Any monetary award in any arbitration or
litigation initiated under this section shall include, if allowed by applicable
law, preaward/pre-judgment interest at the rate of ten percent (10%) from the
time of the act or acts giving rise to the award.
 
25

--------------------------------------------------------------------------------


14. CONDITIONS PRECEDENT/SUBSEQUENT AFFECTING AGREEMENT.
 
14.1. Conditions Precedent in Favor of RRV. The effectiveness, existence and
validity of this Agreement is contingent upon the satisfaction or waiver by
December 14, 2007 (the “Contingency Date”) of each and every one of the
following contingencies precedent in favor of RRV and AEP, all of which are for
the benefit of, and may be waived by, RRV and AEP, and may be elsewhere herein
referred to as “RRV’s and AEP’s Contingencies:”
 
14.1 (a) Financing Contingency. That RHINO shall have obtained, before the
Contingency Date, a written commitment for a loan or letter of credit from a
lender or lenders of its choice in the amount of at least Two Hundred and Fifty
Thousand Dollars ($250,000) (the “RHINO Financing”), to be used solely for the
provision of work, labor and materials for the manufacture, assembly,
fabrication and shipment of the RT/RREVs, on such terms as RHINO and Redwood
Consultants, L.L.C. shall agree in their sole and absolute discretion. This
RHINO Financing shall remain in full force and effect during the Term of this
Agreement. RHINO agrees to use commercially reasonable efforts to obtain such a
loan commitment or letter of credit. On or before the Contingency Date, RHINO
must deliver written notice to RRV indicating whether the contingency set forth
in this subsection has been met, and provide RRV with the documentation
effecting the same, which RRV shall treat as RHINO’s Confidential Information.
If RRV fails to receive written notice sufficient to satisfy this condition
precedent by the Contingency Date then this Agreement shall not become effective
and shall be null and void ab initio. If this Financing Contingency is not met
or waived by the Contingency Date, RRV may, but is not obligated to, waive this
contingency, but such waiver shall only be deemed to have occurred if such
waiver is received by RHINO in a writing signed by Michael Chamberlain, RRV’s
manager.
 
14.1 (b) Insurance. RHINO shall provide evidence of renewals or “insurance
binders” evidencing the existence by the Contingency Date of all of the forms
and policies of insurance required by §3.7 (e), above;
 
14.1 (c) Production Plan. Akin to RRV’s Forecast, RHINO shall provide to RRV a
written plan (“RHINO’s Production Plan”), which shall include detailed
discussions of the following subjects and address the following issues (and any
others RHINO deems appropriate) with sufficient particularity and detail (to be
determined in RRV’s sole discretion) so as to assure RRV of RHINO’s ability to
adequately and timely perform its obligations hereunder:
 
(i) Production Requirements and Processes needed to begin manufacture, assembly,
fabrication and delivery of the RT/RREVs;
 
(ii) Quality Assurance Measures for the manufacture, assembly, fabrication and
delivery of the RT/RREVs;
 
(iii) Unit costs for component items identified in the Exhibit A Specifications;
 
(iv) Cost Control Measures for the manufacture, assembly, fabrication and
delivery of the RT/RREVs;
 
26

--------------------------------------------------------------------------------


(v) Break-Even Analysis for the manufacture, assembly, fabrication and delivery
of the RT/RREVs;
 
(vi) Identification of existing ‘Key Personnel’ to manage and oversee the
manufacture, assembly, fabrication and delivery of the RT/RREVs, including the
qualifications and responsibilities of management;
 
(vii) Identification of future ‘Key Personnel’ to be hired to manage and oversee
the manufacture, assembly, fabrication and delivery of the RT/RREVs, including
the qualifications and responsibilities of management;
 
(viii) Forecasted Capitalization of RHINO for the manufacture, assembly,
fabrication and delivery of the RT/RREVs under the initial order and/or any
Forecasts;
 
(ix) An itemization of the key risks facing RHINO in the performance of its
duties under this Agreement, and contingency plans to deal with such risks if
they arise, including risks presented by:
 
(A) Cost Overruns;
 
(B) Failure to Meet Production Deadlines;
 
(C) Problems with Labor, Suppliers, or Distributors;
 
(x) RHINO’s manufacturing plan for the RT/RREVs; and
 
(xi) RHINO’s delivery plan for the RT/RREVs.
 
14.2. Conditions Precedent in Favor of RHINO. The effectiveness, existence and
validity of this Agreement is contingent upon the satisfaction or waiver by the
Contingency Date of each and every one of the following contingencies precedent
in favor of RHINO and ROI, all of which are for the benefit of, and may be
waived by, RHINO and ROI, and may be elsewhere herein referred to as “RHINO’s
and ROI’s Contingencies:”
 
14.2 (a) Financing Contingency. That RRV shall have obtained, before the
Contingency Date, a written commitment for a loan or letter of credit from a
lender or lenders of its choice in the amount of at least Two Hundred and Fifty
Thousand Dollars ($250,000) (the “RRV Financing”), to be used solely for the
payment of the purchase Price of the RT/RREVs accepted by it pursuant to any
Purchase Order, on such terms as RRV shall agree to in its sole and absolute
discretion. This RRV Financing shall remain in full force and effect during the
Term of this Agreement. RRV agrees to use commercially reasonable efforts to
obtain such a loan commitment or letter of credit. On or before the Contingency
Date, RRV must deliver written notice to RRV indicating whether the contingency
set forth in this subsection has been met, and provide RRV with the
documentation effecting the same, which RRV shall treat as RRV’s Confidential
Information. If RRV fails to receive written notice sufficient to satisfy this
condition precedent by the Contingency Date then this Agreement shall not become
effective and shall be null and void ab initio. If this
 
27

--------------------------------------------------------------------------------


Financing Contingency is not met or waived by the Contingency Date, RHINO may,
but is not obligated to, waive this contingency, but such waiver shall only be
deemed to have occurred if such waiver is received by RRV in a writing signed by
Walt Tatum, RHINO’s authorized agent.
 
14.2 (b) RRV shall have procured by the Contingency Date a policy or policies of
insurance for the following:
 
(i) Product liability insurance (however designated) concerning any RT/RREVs
sold by RRV as a dealer/distributor hereunder, in amounts to be approved by RRV
in its sole discretion;
 
(ii) Workers’ Compensation and employer’s liability insurance covering all
employees engaged in the performance of this agreement for claims arising under
an applicable Workers’ Compensation and occupational disease acts;
 
(iii) Commercial general liability insurance protecting RRV against claims for
bodily injury, personal injury and property damage. Such insurance shall be on
an occurrence basis providing single limit coverage in an amount not less than
$1,000,000 per occurrence with an annual aggregate of not less than $2,000,000;
 
RHINO shall be named as an ‘Additional Insured’ on RRV’s products liability
insurance and commercial general liability insurance if such status results in
no significant increase in the premiums for the same. RRV shall provide RHINO
with written evidence that all of the above insurances are in force before the
Effective Date and/or any renewal of any Term. No such insurance policy shall be
cancelable or subject to modification except after thirty (30) days’ prior
written notice to RHINO. RRV shall, at least 10 days prior to the expiration of
any such policies, furnish RHINO with evidence of renewals or “insurance
binders” evidencing renewal thereof, or RHINO may order such insurance and
charge the cost thereof to RRV, which amount shall be payable by RRV to RHINO
upon demand. Such policies shall be for a term of at least one year, or the
length of the remaining Term of this Agreement, whichever is less.
 
14.3. Conditions Subsequent in Favor of RRV. The effectiveness, existence and
validity of this Agreement is contingent upon the nonoccurrence after the
Effective Date of each and every one of the following contingencies subsequent
in favor of RRV and AEP, all of which are for the benefit of, and may be waived
by, RRV and AEP, but shall also (in addition to any other provisions of this
Agreement relating to termination) permit or allow RRV and/or AEP to terminate
this Agreement:
 
14.3 (a) RHINO Financing Lost. That RHINO shall not have lost its RHINO
Financing or otherwise default in the terms, covenants and conditions of the
same;
 
14.3 (b) RHINO Insurance Cancelled, Rescinded or Revoked. RHINO shall not have
had any of the policies of insurance required by §3.7 (e), above, cancelled,
rescinded or revoked; or
 
28

--------------------------------------------------------------------------------


14.3 (c) Failure to Determine Mutually Acceptable Specifications. If RRV and
RHINO have not mutually arrived at a mutually acceptable set of signed, Exhibit
A Specifications by the Contingency Date.
 
14.4. Conditions Subsequent in Favor of RHINO. The effectiveness, existence and
validity of this Agreement is contingent upon the nonoccurrence after the
Effective Date of each and every one of the following contingencies subsequent
in favor of RHINO and ROI, all of which are for the benefit of, and may be
waived by, RHINO and ROI, but shall also (in addition to any other provisions of
this Agreement relating to termination) permit or allow RHINO and/or ROI to
terminate this Agreement:
 
14.4 (a) RRV Financing Lost. That RRV shall not have lost its RRV Financing or
otherwise default in the terms, covenants and conditions of the same;
 
14.4 (b) RRV Insurance Cancelled, Rescinded or Revoked. RRV shall not have
procured any of the policies of insurance required by §14.2 (b), above, or if
any of the same have been cancelled, rescinded or revoked; or
 
14.4 (c) Failure to Determine Mutually Acceptable Specifications. If RRV and
RHINO have not mutually arrived at a mutually acceptable set of signed, Exhibit
A Specifications by the Contingency Date.
 
15. GENERAL PROVISIONS.
 
15.1. Incorporation of Recitals and Definitions. All of the Recitals and
Definitions, including any representations or terms included therein, are
incorporated into this Agreement as a part hereof.
 
15.2. Severability. If any provision of this Agreement is or becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction then such provision
shall be deemed amended to conform to applicable laws so as to be valid and
enforceable or, if it cannot be so amended without materially altering the
intention of the Parties, it shall be stricken and the remainder of this
Agreement shall remain in full force and effect.
 
15.3. Interpretation. Each Party has received independent legal advice from its
attorneys with respect to the advisability of executing this Agreement and the
meaning of the provisions hereof. The provisions of this Agreement shall be
construed as to their fair meaning, and not for or against any Party based upon
any attribution to such Party as the source of the language in question. This
contract will not be modified, supplemented, qualified, or interpreted by any
prior course of dealing between the parties. This contract may not be modified,
supplemented, qualified, or interpreted by any usage of trade
 
15.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Nevada, without regard to its conflict of law
provisions.
 
15.5. Entire Agreement; Amendments; Conflicts. This Agreement constitutes and
contains the entire agreement of the Parties, and supersedes any and all prior
or contemporaneous negotiations, correspondence, understandings and agreements
between the Parties, written or oral, respecting the subject matter hereof.
 
29

--------------------------------------------------------------------------------


15.6. Waiver and Amendment. No amendment, modification or change of any
provision of this Agreement shall be effective unless and until made in writing
and signed by all of the Parties hereto. No waiver, forbearance of failure by
any Party hereto of its right to enforce any provision of this Agreement shall
constitute a waiver or estoppel of such Party’s right to enforce any other
provision of this Agreement or a continuing waiver by such Party of compliance
with any provision. No waiver of any provision of this Agreement shall be
effective unless and until made in writing and signed by the Party to be charged
with having made such waiver. No modification or waiver may occur through
performance only.
 
15.7. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
 
15.8. Exhibits and Schedules. All exhibits and schedules to which reference is
made in this Agreement are deemed to be incorporated by reference into this
Agreement, whether or not actually attached hereto.
 
15.9. No Assignment of Rights; No Delegation of Duties. The Parties’ obligations
under this Agreement are unique and based upon the Parties’ respective
expertise, knowledge, skill and/or industry contacts with respect to the
RT/RREVs and/or their possible market with various Governmental Agencies.
Therefore, each of the Parties agrees that it will neither assign its rights nor
delegate its duties under this Agreement without the prior written consent of
the other Parties, which may be withheld in the sole and absolute discretion of
any of those Parties. This prohibition of assignment and delegation extends to
all assignments and delegations that may lawfully be prohibited by Agreement.
Any attempted assignment or delegation without the prior, express written
consent of the other Parties will be void.
 
15.10. Further Documents and Assurances; Cooperation. Each Party hereto shall
cooperate with the other Party hereto and shall take such further action and
shall execute and deliver such further documents as may be necessary or
desirable in order to carry out the provisions and purposes of this Agreement.
The Parties shall each, diligently and in good faith, undertake all actions and
procedures reasonably required to further and effect the purposes and existence
of this Agreement. The Parties agree to provide all further information, and to
execute and deliver all further documents, reasonably required by any Party,
Governmental Agency or governmental authority, lender or other third person
whose cooperation or assistance is needed by any Party to perform its respective
obligations hereunder.
 
15.11. Force Majeure. Either Party shall be temporarily excused from performance
under this Agreement If any force majeure, including but not limited to
disaster, fire, war, civil commotion, strike, governmental regulation, energy
shortage, or other occurrence beyond the reasonable control of such Party should
have happened and made it impossible for such Party to perform its obligations
under this Agreement; provided, however, that such Party shall give
contemporaneous written notice to all other Parties promptly upon the occurrence
of any such force majeure. Under such circumstances, performance under this
Agreement that relates to the delay shall be suspended for the duration of the
delay, provided that the Party so affected resumes the performance of its
obligations with due diligence as soon as practicable after the effects of such
event have been alleviated provided that no such event shall relieve RRV from
any of its payment obligations hereunder. In case of any such suspension, the
Parties shall use their best efforts to overcome the cause and effect of such
 
30

--------------------------------------------------------------------------------


suspension, but in no event shall either Party be required to settle any
litigation, strike, lockout or other labor difficulty contrary to its best
interests in its sole discretion.
 
15.12. Notice.
 
15.12 (a) Whenever any Party herein shall desire to give or serve any notice,
demand, request, approval, disapproval or other communication, each such
communication shall be in writing and shall be delivered personally, by
messenger or by mail, postage prepaid, or by e-mail or facsimile transmission,
to the address set forth next to the Parties’ respective signatures in this
Agreement. Copies of all notices shall be sent to the Parties’ legal counsel
designated below the signatures to this Agreement.
 
15.12 (b) Service of any such communication shall be deemed made on the date of
actual receipt if personally delivered. Any such communication sent by regular
mail shall be deemed given 48 hours after the same is mailed. Communications
sent by United States Express Mail or overnight courier that guarantee next day
delivery shall be deemed delivered 24 hours after delivery of the same to the
Postal Service or courier. Communications transmitted by e-mail or facsimile
transmission shall be deemed delivered upon electronic or telephonic
confirmation of receipt (confirmation report from e-mail software or fax machine
is sufficient), provided a copy is also delivered via delivery or mail. If such
communication is received on a Saturday, Sunday or legal holiday, it shall be
deemed received on the next business day.
 
15.12 (c) Any Party hereto may from time to time, by notice in writing,
designate a different address to which, or a different person or additional
persons to whom, all communications are thereafter to be made.
 
15.13. Time of Essence. Time is of the essence of this Agreement and each and
every Purchase Order made or given incident to it; provided, however, that if
the date upon which any performance by any Party is due under this Agreement is
or ends on a Saturday, Sunday or federal, state or legal holiday, then such date
shall automatically be extended until 5:00 p.m. Mountain Standard Time of the
next day that is not a Saturday, Sunday or federal, state or legal holiday.
 
[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]
 
 
 
 
 
 
 
 
 
 
31

--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties have executed this Agreement as of the dates
below their respective signatures, effective as of the Effective Date. (This
Agreement shall not become binding upon the Parties until it has been signed by
an authorized representative of the Parties.)
 
 
RHINO OFF-ROAD INDUSTRIES,
INC., a Nevada corporation,
RAPID RESPONSE VEHICLES, L.L.C.,
an Arizona limited liability company,
By: /s/ HOWARD PEARL By: /s/ MICHAEL CHAMBERLAIN
Howard Pearl, President
Michael Chamberlain, Manager
Address:
Rhino Off-Road Industries, Inc.
1191 Center Point Dr., Unit D
Henderson, NV 89074
Address:
Rapid Response Vehicles, L.L.C.
4120 East Winslow
Phoenix, AZ 85040
Phone: (702) 558-4100
Phone: 602-453-9111
Fax: (702) 558-8266
Fax: 602-453-3743
Email: hpearl@rhinobrands.com or
Howard.pearl@gmail.com
Email: mikec@gotcops.com Web Address: www.rhinobrands.com
Web Address: None Presently
(Referred to herein as “RHINO”)
(Referred to herein as “RRV”)

 
 
RHINO OUTDOOR
INTERNATIONAL, INC., a Nevada
corporation,
ARIZONA EMERGENCY PRODUCTS,
INC., an Arizona corporation,
By: /s/ HOWARD PEARL By: /s/ MICHAEL CHAMBERLAIN
Howard Pearl, President
Michael Chamberlain, President
Address:
Rhino Off-Road Industries, Inc.
1191 Center Point Dr., Unit D
Henderson, NV 89074
Address:
Arizona Emergency Products, Inc.
4120 East Winslow
Phoenix, AZ 85040
Phone: (702) 558-4100
Phone: 602-453-9111
Fax: (702) 558-8266
Fax: 602-453-3743
Email: hpearl@rhinobrands.com
Email: mikec@gotcops.com Web Address: www.rhinobrands.com
Web www.arizonaemergencyproducts.com
(Referred to herein as “ROI”)
(herein referred to as “AEP”)

 
Copies of all Notices to the above Parties shall also be sent to:
 
Robert C. Laskowski, Esq.
Attorney at Law
520 SW Yamhill, Suite 600
Portland, OR 97204-1329
Tel: (503) 241-0780
Fax: (503) 227-2980
E-mail: roblaw@hevanet.com
Counsel for RHINO and ROI
Mark E. Lassiter, Esq.
The Lassiter Law Firm, P.L.C.
Heritage Court Building
207 North Gilbert Road, Suite 001-K
Gilbert, AZ 85234
Tel: 480-218-4455
Fax: 480-718-8484
E-mail: mlassiter@lassiterlawfirm.com
Counsel for AEP and RRV

 
32